PD-1066-15
                          In The>
                                                             RECEIVED IN
                 C$ur\ of Crmtyd Aff&Us                 COURT OF CRIMINAL APPEALS
                                                              AUG 14 2015


                     Calvin -lories Jr.                    AbetAcosta,Clerk


                 The, S\z&<^ of Tqic^S'
                                                           RECEIVED
                                                             AUG 1 0 2015
                      !)cay)aL,           GdUoU*             CAROL ANNE HARLEY
                                                             CLERKOFTHECOURT
                                                           NINTH eQUB*SFABHEALS
                                                              TggW
                   br 6^en^or> of Time, -ft) Ffc Pe^tW
                                                              AUG 17 2315

To The rtonor^ob cluJjf^ rf"VnC (fax& t>i QrWndJ Afpud*bel Acosta, Cierk
MoRmr\-£>f an ^VdnS>on of <^U '(U^\ <Up in which -to fiU a (Wrricrx
for ^^rdtiorvAru peuteJ. in £i%>ofV 6f 4K*s MoHon, tffp^aWt ^Kok^
+Vi^ Cou/4 4Kt Mou.ofl \
    The fre^arA Ae&AWofi. fer -G\;^a 4Kb ffctf-fcoO *fcr Dto^Hor^ru
^ ^ fe $-l3-2x)iX                 , th^ feK^^ ^ not reA^\cA ^
ey+ens^n prior t& -\-Wis r^u^t                                               J